Citation Nr: 1430886	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the August 2009 rating decision, the RO denied service connection for bilateral hearing loss.  In the September 2010 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from March 22, 2010.
	
In his March 2010 substantive appeal, the Veteran requested a hearing before the Board in connection with his claim for service connection for bilateral hearing loss.  However, he withdrew that request in an August 2011 statement.  Therefore, his request for a Board hearing regarding the claim for service connection for bilateral hearing loss is deemed withdrawn.  See 38 C.F.R § 20.704(e).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file shows records from the Clarksburg VA Medical Center (VAMC) and Wood County Community Based Outpatient Clinic (CBOC) for treatment from October 2011 to January 2014.  However, the RO considered these records in the January 2014 statement of the case and February 2014 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

PTSD

The Veteran requested a hearing before the Board at the RO in his February 2014 substantive appeal for the issue of entitlement to a higher initial evaluation for PTSD.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  As travel board hearings are scheduled at the RO, a remand to that office is required.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).


Bilateral Hearing Loss

An April 1982 in-service audiological test shows a 25 decibel reading in the right ear at 1000 Hertz.  The Court has indicated that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the VA examiner did not address this fact in her June 2009 examination report and May 2012 addendum opinion.  

Moreover, the April 1982 reading of 25 decibels at 1000 Hertz in the right ear demonstrates a 20 decibel decrease since the June 1980 entrance audiogram and a 25 decibel decrease since the October 1980 in-service audiogram.  A December 1982 audiogram similarly lists a 20 decibel reading at 500 Hertz in the right ear, which reveals a 15 decibel decrease since the June 1980 and October 1980 audiograms.  

Thus, the VA examiner's opinion citing normal in-service hearing at all frequencies below 6000 Hertz based on the October 1983 separation examination appears to be based on an incomplete factual premise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, remand is required for an additional medical opinion.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should refer the Veteran's claims folder to the June 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran contends that he has hearing loss that is due to military noise exposure, specifically as an electrician's mate working in the boiler room aboard the USS Saratoga and USS Forrest Sherman.  

The examiner should note that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include, the significance, if any, of the fact that the Veteran had a threshold shift at 1000 Hertz in the right ear between the June 1980 entrance examination and the April 1982 in-service examination.  He or she should also discuss the significance, if any, of the threshold shift at 500 Hertz in right ear between the June 1980 entrance audiological testing showing normal hearing in the right ear and the December 1982 in-service examination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  The AOJ should ensure the examination report is in compliance with the remand directive and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence, including any evidence contained in the Virtual VA and VBMS files.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  The AOJ should take appropriate steps in order to schedule the Veteran for a hearing before a Veterans Law Judge on the issue of entitlement to a higher initial evaluation for PTSD in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



